DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 2, 7 and 22 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-4, 7, 12, 15 and 20-22 objected to because of the following informalities:  
Claim 2, the claim limitations “an optical beam path of the first subbeam—for example in relation to a polarization property—and an optical beam path of the second subbeam—for example in relation to a polarization property—are essentially configured point-symmetrically with respect to a midpoint between the first pixel and the second pixel” should be “an optical beam path of the first subbeam in relation to a polarization 
The phase “the beam splitter and the beam combiner” in claims 3, 4 and 15 should be “the beam splitting component and the beam combining component”;
Claim 3, the phase “at least one of” should be deleted, the phase “a same material” should be “the same material”, the phase “same optical axes” should be “the same optical axes”;
Claim 7, the claim limitations “a structured beam influencing component comprises spatial structuring which regionally has the functionality of at least one of a retarder, of a λ/2 plate and of a λ/4 plate, of regionally modifying no optical property of a subbeam, or wherein a spatial structuring of a structured beam influencing component is adapted to the spatial structure of the pixels of the light modulator” should be “a structured beam influencing component comprises a spatial structuring which regionally has the functionality of at least one of a retarder, of a λ/2 plate and of a λ/4 plate, of regionally modifying no optical property of a subbeam, or wherein a spatial structuring of a structured beam influencing component is adapted to a spatial structure of the pixels of the light modulator”;
Claim 12, the claim limitations “at least one of the light modulator, the beam splitting component, the beam combining component, the beam superposition component and a structured beam influencing component are directly arranged on one another or fastened to one another, for example by means of adhesive or by using the same bonding materials or the same glass materials as substrate” should be “at least two of the light modulator, the beam splitting component, the beam combining component, the beam superposition component and a structured beam influencing component are directly arranged on one another or fastened to one another, for example by means of adhesive 
Claim 20, the claim limitations “An apparatus for the representation of two-dimensional and/or three-dimensional image contents and/or moving scenes, having at least one device as claimed in claim 1” should be “An apparatus for the representation of at least one of two-dimensional, 
Lines 7-12 of Claims 21, the claim limitations “a structured beam influencing component regionally having the functionality of a λ/2 plate, the light modulator having a multiplicity of pixels and being configured in such a way that the liquid crystals execute an out-of-plane rotation, a structured beam influencing component regionally having the functionality of a λ/2 plate” should be “a first structured beam influencing component regionally having the functionality of a λ/2 plate, the light modulator having a multiplicity of pixels and being configured in such a way that the liquid crystals execute an out-of-plane rotation, a second structured beam influencing component regionally having the functionality of a λ/2 plate”; and
Lines 7-10 of Claims 22, the claim limitations “a beam influencing component regionally having the functionality of a λ/4 plate, the light modulator having a multiplicity of pixels and is configured in such a way that the liquid crystals execute an in-plane rotation, a beam influencing component regionally having the functionality of a λ/4 plate” first beam influencing component regionally having the functionality of a λ/4 plate, the light modulator having a multiplicity of pixels and is configured in such a way that the liquid crystals execute an in-plane rotation, a second beam influencing component regionally having the functionality of a λ/4 plate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-17 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futterer US 2012/0092735.
Regarding claim 1, Futterer discloses a device for combining light beams which interact with adjacently arranged pixels of a light modulator (modulator cells 1 and 2, see figs.20 and 22, para.178 and 182), in at least figs.20, 22 and 6-8, the device comprising: 

the light modulator having a multiplicity of pixels (1 and 2), 
a beam combining component (SV2, or Vg3 with Vg4), which is preferably configured uniaxially birefringently (para.20,21 and 107), and 
a beam superposition component (WGP), 
wherein the beam splitting component is configured and arranged in such a way that incident light beams are thereby split into a first subbeam and a second subbeam by the beam splitting component (see figs.20 and 22 the incident light beams are thereby split into two different subbeams by the beam splitting component), in such a way that the first subbeam propagates toward a first pixel of the light modulator and the second subbeam propagates toward a second pixel of the light modulator (see figs.20 and 22), the beam combining component is configured and arranged in such a way that the first subbeam and the second subbeam is thereby combined after interaction with the respective pixels of the light modulator (see figs.20 and 22), the beam splitting component and the beam combining component are configured and arranged in such a way that a sum of optical path lengths of the first subbeam and the second subbeam is respectively constant for different angles of incidence (see figs.20 and 22 and para.180).
Regarding claim 3, Futterer discloses the beam splitting component and the beam combining component are identically configured optically birefringent uniaxial components, are formed from the same material and with the same optical axes (para.173 and figs.20 and 22).
Regarding claim 4, Futterer discloses the beam splitting component and the beam combining component are identically configured optically birefringent uniaxial components having optical axes being oriented in such a way that the angle with respect to an interface forms an equal angle between an ordinary subbeam and an extraordinary subbeam for the two uniaxial components (see figs.20 and 22 and para.173, 178 and 179) or wherein the optical axes of the two birefringent uniaxial components are oriented at about 45° (see fig.20), or wherein the optical axes of the birefringent uniaxial components, or crystals, are orientated in such a way that the angle with respect to the interface produces a constant walk-off angle for the two uniaxial components (see figs.20 and 22).
Regarding claim 5, Futterer discloses the beam splitting component splits the incident light beams into the first subbeam and the second subbeam, the first subbeam and the second subbeam having essentially the same intensity (see figs.20 and 22).
Regarding claim 6, Futterer discloses an absorber mask (BA or B) or an aperture diaphragm is arranged such that every second pixel of the light modulator is covered and thus preferably prevents crosstalk (see fig.22 and para.178).
Regarding claim 7, Futterer discloses a structured beam influencing component (λ/2, see figs.22) comprises a spatial structuring which regionally has the functionality of at least one of a retarder, of a λ/2 plate and of a λ/4 plate, of regionally modifying no optical property of a subbeam (see fig.22 and para.178), or wherein a spatial structuring of a structured beam influencing component is adapted to a spatial structure of the pixels of the light modulator (see fig.22 and para.178).
Regarding claim 8, Futterer discloses the structured beam influencing component is arranged at least one of in front of and behind the spatial light modulator (see fig.22).
Regarding claim 9, Futterer discloses a beam influencing component comprises the functionality of a retarder or of a λ/2 plate or of a λ/4 plate (λ/2, see figs.22 and 20).
Regarding claim 10, Futterer discloses the beam influencing component is arranged at least one of in front of and behind the spatial light modulator (see figs.22 and 20).
Regarding claim 11, Futterer discloses the first subbeam and the second subbeam are made to interfere with the beam superposition component (see fig.22) or wherein the beam superposition component is a linear polarizer which is arranged at the exit of the arrangement or which might be arranged at about 45° (WGP functions as an analyser, para.68).
Regarding claim 12, Futterer discloses at least two of the light modulator, the beam splitting component, the beam combining component, the beam superposition component and a structured beam influencing component (λ/2, see figs.22 and 20) are directly arranged on one another (see figs.6-8, 20 and 22, at least two of the light modulator, the beam combining component, a structured beam influencing component are directly arranged on one another) or fastened to one another, for example by means of adhesive.
Regarding claim 13, Futterer discloses surrounding optical media is configured symmetrically in such a way that the sum of the optical path lengths of the two subbeams is respectively constant for different angles of incidence (see fig.22).
Regarding claim 14, Futterer discloses the incident light beams have a linear polarization (para.173 and 178, see figs.20 and 22) or a circular polarization, which is oriented or adjusted in such a way that the light beams can be split into the first and second subbeams and recombined (see figs.20 and 22).
Regarding claim 15, Futterer discloses the beam splitting component and the beam combining component are at least one of volume gratings, volume Bragg gratings and polarization gratings (para.34,35 and 67 and fig.22).
Regarding claim 16, Futterer discloses the light modulator comprises liquid crystals (para.22) and is configured in such a way that the liquid crystals execute an out-of-plane rotation (para.179 and fig.22), or an ECB (electrically controlled birefringence) mode.
Regarding claim 17, Futterer discloses the incident light beams are linearly polarized (para.173 and 178, see fig.22), wherein a structured beam influencing component regionally has the functionality of a λ/2 plate (see fig.22).
Regarding claim 20, Futterer discloses an apparatus for the representation of at least one of two-dimensional, three-dimensional image contents and moving scenes, in at least figs.20, 22 and 6-8, having at least one device as claimed in claim 1 (see the rejection of claim 1 above).
Regarding claim 21, Futterer discloses a device for combining light beams which interact with adjacently arranged pixels of a light modulator (modulator cells 1 and 2, para.178 and 182), in at least figs.22 and 20, the device comprising the following components in an order with regard to the propagation direction of linearly polarized light interacting with the device: 

a uniaxial birefringent beam splitting component (Vg1 with Vg2, para.20,21 and 107), 
a first structured beam influencing component (left λ/2, see fig.22) regionally having the functionality of a λ/2 plate, 
the light modulator having a multiplicity of pixels (1 and 2) and being configured in such a way that the liquid crystals (para.22) execute an out-of-plane rotation (para.179 and fig.22), 
a second structured beam influencing component (right λ/2, see fig.22) regionally having the functionality of a λ/2 plate, 
a uniaxial birefringent beam combining component (Vg3 with Vg4, para.20,21 and 107), and 
a beam superposition component (WGP) being a linear polarizer (para.68), 
wherein the beam splitting component is configured and arranged in such a way that incident light beams are thereby split into a first subbeam and a second subbeam by the beam splitting component (see fig.22 the incident light beams are thereby split into two different subbeams by the beam splitting component), in such a way that the first subbeam propagates toward a first pixel of the light modulator and the second subbeam propagates toward a second pixel of the light modulator (see fig.22), the beam combining component is configured and arranged in such a way that the first subbeam and the second subbeam is thereby combined after interaction with the respective pixels of the light modulator (see fig.22), the beam splitting component and the beam .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futterer US 2012/0092735 as applied to claim 1 above, and further in view of Takahara JP 2002-221703A (see document 17129059_2022-02-05_JP_2002221702_A_M.pdf).
Regarding claim 18, Futterer does not explicitly disclose the light modulator comprises liquid crystals and is configured in such a way that the liquid crystals execute an in-plane rotation, or a HAN-LC mode (hybrid aligned nematic liquid crystal mode) or a CIPR mode (continuous in-plane rotation) or a Smectic LC mode or a Cholesteric LC mode (ULH uniform lying helix).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light modulator comprises a Smectic LC mode or a Cholesteric LC mode as taught by Takahara in the device of Futterer for the purpose of forming a light modulator.


Allowable Subject Matter
Claims 2 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record does not disclose or suggest a device having an optical beam path of the first subbeam in relation to a polarization property and an optical beam path of the second subbeam in relation to a polarization property are essentially configured point-symmetrically with respect to a midpoint between the first pixel and the second pixel, along with other claim limitations. 
Futterer US 2012/0092735 and Takahara JP 2002-221703A either singularly or in combination, does not disclose or suggest a device having an optical beam path of the first subbeam in relation to a polarization property and an optical beam path of the 
Regarding claim 19, the prior art of record does not disclose or suggest a device having the incident light beams are linearly polarized, wherein a structured beam influencing component regionally has the functionality of a λ/4 plate, along with other claim limitations. 
Futterer US 2012/0092735 and Takahara JP 2002-221703A either singularly or in combination, does not disclose or suggest a device having the incident light beams are linearly polarized, wherein a structured beam influencing component regionally has the functionality of a λ/4 plate, along with other claim limitations. 

Claim 22 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, the prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specification, the claim limitations of claim 22. In addition, Futterer US 2012/0092735 and Takahara JP 2002-221703A either singularly or in combination, at least fails to disclose or suggest the claim limitations of “the first beam influencing component regionally having the functionality of a λ/4 plate, the light modulator is configured in such a way that the liquid crystals execute an in-plane rotation, the second beam influencing component regionally having the functionality of a λ/4 plate” along with other claim limitations.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871